Memorandum: Defendant contends that County Court erred in permitting a prosecution witness to bolster the trial testimony of the infant complainant, whom defendant was found to have raped and sodomized. The witness testified that the complainant, her daughter, had typed a message on their home computer, which stated, "I have been sexualy [sic] abused.” Defendant failed to object to the mother’s testimony regarding the computer message, and, thus, the issue is unpreserved for appeal (see, CPL 470.05 [2]; People v Smith, 219 AD2d 794, lv denied 86 NY2d 875), and we decline to review the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Upon our review of the record, we conclude that the sentence is neither unduly harsh nor severe (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Genesee County Court, Morton, J. — Sodomy, 1st Degree.) Present— Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.